 THE OFFICE TOWEL SUPPLY COMPANY, INCORPORATED 449employees as defined in Section 2 (3), I reject the employer's contention thatthe district agents are supervisors within the meaning of the Act.Great LakesSugarCompany,92 NLRB 209.Responding further to the Board's Order of Remand, I find.(1)As noted in an earlier portion of this Supplemental Report, the Board,by its Decision and Direction of Election issued on April 16, 1946 (67 NLRB363), held that "circulation and district managers in the circulation division ofthe Company constitute a unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act."The evidence is undisputedthat the district agents employed by Respondent at the time of Erger's termina-tion are the same type of employees, and perform the same services as the cir-culation agents referred to in the above decision.The district managers alludedto in the Board's Decisionare admittedly salaried employeesof the Respondent,approximately three or four in number, whose principal function is to substitutefor district agents when the latter are on vacation or are otherwise incapacitated.It was in behalf of this unit that Erger conducted the Guild activities describedin the Intermediate Report. Indeed, the principal objects of his solicitation forGuild membership were district managers(2)Circulation supervisors," according to the uncontradicted testimony ofRippeto, "direct the activities" of district agents and district mmnacers, anddevote their full time to "working with the district agents and district managers."It was from the circulation supervisors that the district agents received "almostall of what supervision they had in the conduct of their woi k."They "workedall the time toward getting the delivery service improved "While they had noauthority to hire or fire district agents or managers, they made reconmienda-tions concerning such action to Rippeto and sometimes handled "the mechanics"of termination.El rger consulted his supervisor daily "about different problems[he] may have had " According to Erger's undisputed testimony the supervisors"would come around-every once in a while-to check whether the paper wasbeing delivered correctly" ; they kept a daily record of complaints and preparedcharts and bulletins showing the relative standing of the agents. Significant,too, is the fact that these men were referred to by all witnesses as supervisors,and that each of them had from 10 to 20 agents under his supervisionAccord-ingly, I find that Barrett, Salisbury, Oehl, and Holmes are supervisors withinthe meaning of the Act.In light of the foregoing findings, I find no occasion to alter or amend thesections of the previously filed Intermediate Report entitled "The Remedy,""Conclusions of Law" and "Recommendations," and hereby reincorporate saidsections as a part of this Supplemental Report.6 Included in this group are supervisors Barrett, Salisbury,Oehl, and HolmesTILE OFFICE TOWELSUPPLY COMPANY,INCORPORATEDandCONGRESS OFINDUSTRIAL ORGANIZATIONSTIIE OFFICE TOWEL SUPPLYCOMPANY, INCORPORATEDandTHERESAJENIFER.CasesNos. 3-CA-3.48 and3-CA-344.December 12,1951Decision and OrderOn June 27, 1951, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that the97 NLRB No. 71. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had notengaged inunfair labor practicesas alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the copy of the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as they are consistent withthis Decision and Order.1.We find, in agreement with the Trial Examiner, that the Respond-ent is engaged in commerce within the meaning of the Act.Unlikethe Trial Examiner, however, we do not rely on the fact that the Re-spondent does business with Loblow, a retail grocery firm.2.The Trial Examiner'sdismissalof the discharge of TheresaJenifer because of the absence of evidence of unlawful motivation bythe Respondent, indicates a failure to consider the applicability ofsettled law that once it is made to appear from primary facts than anemployer has violated the express provisions of the Act, then his mo-tives are not relevant.'In this posture, the crucial issue is whetherthe conduct for which Jenifer was discharged was protected by the Act.The pertinent circumstances surrounding Jenifer's discharge are asfollows :From July 1950 to the end of September 1950, the Respond-ent's plant was surveyed by a firm of efficiency engineers who took timestudies of the various operations in order to improve the utilization ofthe Respondent's personnel.An incentive pay system was put intoeffect to replace an hourly rate mode of pay. Jenifer, as well as otheremployees, expressed dissatisfaction among themselves at the presenceof efficiency engineers in the plant.On August 18, 1951, the date ofJenifer's discharge, duringa morningrecess which took place on thesidewalk in front of the plant, a group of five employees, includingJenifer, discussed various sources of employee dissatisfaction and con-cluded that a union was needed at the plant.2During this discussion,'SeeAmerican Shuffleboard Co. v. N. L. R. B,190 F. 2d 898 (C. A. 3)enforcing 92NLRB 1272,where the court stated that to hold otherwise"would materially weaken theguarantees of the Act,for the extent of employees'protected rights would be made tovary with the state of the employer'smind."See alsoN.L. R. B. v. Gluck Brewing et at.,144 F. 2d 847(C.A. 8) enforcing as modified 47 NLRB 1079; N.L. R. B.V.HudsonMotor CarCo., 128 F. 2d 528 (C A. 6) enforcing 34 NLRB 815.2Respondent's President McDonald,s version as to the effect of the efficiency engineerswas as follows:"Well, frankly,itwas confusion. It was during the summer which isprimarily a vacation period throughout the plant and at which time we had temporarygirls hired for vacation fill-ins, and as the engineers got along and put various departmentson incentive,why, of course,as soon as the girls grasped what it was all about andincreased their tempo it left extra people standing around, and although [it] had beenexplained that [we] were going to see what could be done, they were confused and theywere startled as to whether they were going to lose their jobs." THE OFFICE' TOWEL SUPPLY COMPANY, INCORPORATED451Jenifer made the following statement to the group : "This is a hell ofa place to work.They expect one girl to do the work of five and a girldoesn't even get time to go to the ladies' room."The Respondent'spresident, through his office manager, learned of Jenifer's remark to'the other employees, but was not informed of any reference about aunion.That afternoon, he called Jenifer to his office and told her'she was discharged because of her expressed dissatisfaction .3We think it clear, as found by the Trial Examiner, that the groupdiscussion between Jenifer and the other four employees, involvingprotests against working conditions and the need for unionization,constituted concerted activity for mutual aid and protection withinthe meaning of Section 7 of the Act 4 Jenifer's statement to the groupwas itself a complaint against existing conditions of employment, calculated to induce group action by the employees to correct a grievance.Such activity by Jenifer was an "indispensable preliminary step to,employee self-organization" and therefore enjoyed the protectionaccorded concerted activity under the Act.5Any other view concern-,ing Jenifer's discharge would permit an employer to frustrate con-certed activity at its inchoate stage and make a mockery of theguarantees of Section 7 of the Act.In view of the foregoing, and upon the entire record, we find thatJenifer was discharged because she engaged in protected concertedactivity and that the Respondent thereby interfered with, restrained,and coerced its employees in the rights guaranteed in Section 7 ofthe Act, in violation of Section 8 (a) (1) thereof.Because such adischarge also amounts to a discrimination in regard to hire andtenure of employment, thereby discouraging membership in any labororganization, the Respondent also violated Section 8 (a) (3) of theAct.eWhether the discharge be regarded as a violation of Section8 (a) (1) or 8 (a) (3), the remedy hereinafter provided as to rein-statement and back pay is the same.3.The Trial Examiner also found, and we agree, that there is nota preponderance of evidence in the record to support the allegationthat the Respondent discriminatorily refused to rehire certain em-ployees who engaged in an economic strike.Accordingly, we shalldismiss the complaint with respect thereto.6At the hearing,McDonald stated that part of the reason for Jenifer's discharge wasthat she had previously complained about the presence of the engineers,but admittedthat the "crux of this whole thing" was her statement to the other employees about theladies' room.4N L. R.B. v. Phoenix Mutual Life InsuranceCo., 167 F. 2d 983 (C. A. 7), enforcing73 NLRB 1463,cert. denied,335 U. S. 845;N. L. R. B. v. Kennaanetal,Inc.,182 F. 2d817 (C. A 3),enforcing 80 NLRB 1481;Root-Carlin,Inc.,92 NLRB 1313.6SeeRoot-Carlin, Inc, supra.6N. L. R.B. v Tovrea Packing Company,111 F 2d 626(C. A. 9), enforcing as modified,12 NLRB 1063,cert. denied 311 U. S 668;TheOhioOil Company,92 NLRB 1597. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent's foregoing unfair labor practices, occurring inconnection with the operations of the Respondent, have a close, in-timate, and substantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the- free flow thereof.The RemedyHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (3) of the Act,we shall order the Respondent to cease and desist therefrom andtake the following affirmative action designed to effectuate the policiesof the Act : (1) Offer Theresa Jenifer immediate and full reinstate-ment to her former or substantially equivalent position,' withoutprejudice to her seniority or other rights and privileges; and (2)make Theresa Jenifer whole for any loss of pay she may have sufferedby reason of the Respondent's unlawful discharge, by payment toher of a sum of money equal to the amount she would normally haveearned as wages, during the period from the date of her discharge toJune 27, 1951, the date of the Intermediate Report herein, and duringthe period from the date of this Decision and Order to the date ofthe Respondent's offer of reinstatement, less her net earnings 8 duringsaid periods.We shall also order the Respondent to make availableto the Board, upon request, payroll and other records to facilitate thechecking of the amount of back pay, which shall be computed in_accordance with the Board's customary formula.9Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:SUPPLEMENTAL CONCLUSIONS OF LAW11.By discriminating in regard to the tenure of employment ofTheresa Jenifer, the Respondent interfered with, restrained, and co-erced its employees in the exeicise of rights guaranteed in Section7 of the Act, and has thereby engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.2.By engaging in such discrimination, thereby discouraging theformation of or membership in any labor organization, the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.'The Chase National Bank ofthe City of NewYork, San Juan,PuertoRicoBranch,65 NLRB 827.$ Crossett Lumber Company,8 NLRB440 ;Republic Steel Corporationv. N.L. R. B,311U. S. 7.9 F. W. Woolworth Company,90NLRB 289. THE OFFICE, TOWEL SUPPLY COMPANY, INCORPORATED4533.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.4.The Respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act, by refusingto reinstate employees Brown, Brownson, Ciszak, Cryankowska,Gasiewicz, Lacombe, Ratusny, and Wild.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Office TowelSupply Company, Incorporated, Buffalo, New York, and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of its em-ployees by discharging or otherwise discriminating against any ofits employees because of their concerted activities.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to' form or join labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, orto refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to Theresa Jenifer immediate and full reinstatementto her former or to a substantially equivalent position, withoutprejudice to her seniority and other rights and privileges.(b)Make whole Theresa Jenifer in the manner set forth in thesection entitled "The Remedy" for any loss of pay she may havesuffered by reason of the Respondent's discrimination against her.(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security pay-ment records, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and theright of reinstatement under the terms of this Order.9 8 6 2 0 9- 5 2-v o l 9 7-- 3 0 454DECISIONS OF NATIONAL-LABOR RELATIONS BOARD(d)Post at its plant in Buffalo, New York, copies of the noticeattached hereto marked "Appendix A." 10 Copies of said notice, to befurnished by the Regional Director for the Third Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained byit for a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps the?Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated inregard to the hire and tenure of employment of Eleanor G. Brown,Veda E. Brownson, Adeline Ciszak, Anna Cyrankowska, HellenGasiewicz, Clara Lacombe, Adeline Ratusny, and Lorraine Wild.CHAIRMAN HERZOG, dissenting :I would affirm the Trial Examiner and dismiss the complaint inits entirety.I cannot believe that Jenifer's remarks constituted thesort of concerted activity which Congress intended this Board toprotect.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organizationof our employees by discharging or refusing to reinstate anyof our employees or in any other manner discriminating in regardto their hire or tenure of employment, or any term or conditionof their employment.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rights1° In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order"the words, "A Decree ofthe United States Court of Appeals Enforcing." THE OFFICE, TOWEL SUPPLY COMPANY, INCORPORATED455to self-organization, to form, join, or assist any labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.WE WILL OFFER to Theresa Jenifer immediate and full rein-statement to her former or substantially equivalent position, with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make her whole for any loss of pay suf-fered as a result of our discrimination against her.All our employees are free to form, join, or assist any labor organi-zation, and to engage in any self-organization and other concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from such activities except to the extentthat such right is affected by an agreement made in conformity withthe proviso to Section 8 (a) (3) of the Act.THE OFFICE TOWEL SUPPLYCOMPANY, INC.,Employer.Dated --------- By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by the Congress of Industrial Organizations (hereincalled C. I. 0.) in Case No. 3-CA-348, and Theresa Jenifer in Case No. 3-CA-344,the General Counsel for the National Labor Relations Board,' by the RegionalDirector for the Third Region (Buffalo, New York), March 6, 1951, issued anorder consolidating the cases, a complaint, and notice of hearing. In this com-plaint it was alleged that by discharging an employee on August 18, 1950, byrefusing to reinstate eight other employees subsequent to a strike, and by otherconduct, the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act. In its answer, duly filed, the Respondent admitted certainfacts with respect to its business operations but denied that it had committedthe alleged unfair labor practices.Pursuant to notice, a hearing was held on March 20 to 22, 1950, inclusive, atBuffalo, New York, before the undersigned Trial Examiner duly designated bythe Chief Trial Examiner.The General Counsel and the Respondent were rep-resented by counsel and the CC. I. 0. by a field representative.All parties wereIThe General Counsel and the attorneys representing him at the hearing are referredto as the General Counsel ; the National Labor Relations Board as the Board(or NationalBoard). 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the close of the General Counsel's case-in-chief the Respondent moved todismiss the complaint.This motion was denied.At the close of the hearingwhen it was renewed by the Respondent,ruling thereon was reserved by theundersigned.It is disposed of in accordance with the findings of fact and con-clusions of law set forth below.Likewise at the conclusion of the hearing theRespondent also renewed a motion, previously denied, to dismiss the C. I. O.as a party to the proceeding in Case No. 3-CA-348 for failure of interest sincethe record contained no reference to any organizational efforts of that union onbehalf of the Respondent's employees.This motion is again denied.Even asa stranger to the dispute between the Respondent and its employees the C. I. O.would still be free to file a charge (Section 102.9, Rules and Regulations ; cf.N. L. R. B. v. Indiana & Michigan Electric,318 U. S. 9 at 17-18) and thereafterbe a party to any subsequent proceeding arising out of such charge. Sections102 8 and 102.38, Rules and Regulations!After the receipt of the evidence opportunity was afforded all parties to argueorally.Argument was had by both the General Counsel and the Respondent.All parties were likewise advised that they might file briefs with the TrialExaminer.Subsequent to the hearing a brief was received from the Respondent.Upon the entire record in the case, and from his observation of the demeanorof the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Office Towel Supply Company, Incorporated, Respondent herein, is a NewYork corporation with its principal office and only plant located in Buffalo, NewYork, where ft processes laundry and operates a linen service. In the conductof its business the Respondent uses raw materials valued at approximately$100,000 annually; over 70 percent is purchased, delivered, and transported ininterstate commerce from and through States other than the State of New Yorkto its Buffalo plant. Its income amounts to approximately $500,000 annuallyand is derived from the supply of uniforms, towels, and related materials,.serviced and processed at its plant, to a large number of business firms in the-Buffalo area. In excess of 20 percent of this income is received from the supplyof such items to railroads, steamship lines, freight handling companies,publicutilities, industrial plants, and business firms engaged in interstate commerce 8-From one of these patrons, Loblow's, a retail grocery chain with outlets through-out New York and Pennsylvania, the Respondent receives in excess of $50,000annually for its services.The Respondent concedes,and upon the foregoing-facts the undersigned finds, that The Office Towel Supply Company is engagedin commerce within the meaning of the Act.Hollow Tree Lumber Company,2Section 10 (b) of the Act provides,in relevant part, "Whenever it is charged that anyperson has engaged in...any . . unfair labor practice,the Board..shall havepower to issue.a complaint.."Inconstruing identical language in theWagner Act the Board stated:"The type of person or organization making thecharge or the relationship between such person or organization and the individualsinvolved in the acts complained of are not limited by the Act."Pennsylvania GreyhoundLines, Inc.,1NLRB 1 at 45., The Board has given the same construction to the above-quotedlanguage from Section 10 (b) of the present Act.-Wine, Liquor,&DistilleryWorkers-Union, Local 1, et at.,78 NLRB 504 at 506,enforced178 F.2d 584(C. A 2).3A list of such customers appears as an exhibit in the record. THE OFFICE TOWEL SUPPLY COMPANY, INCORPORATED45791 NLRB 635;New York Steam Laundry, Inc., et at,80 NLRB 1597 ('Supple-mental Decision) and 81 NLRB 591 (Second Supplemental Decision) ;Indian,o;polis Cleaners and Launderers Club,87 NLRB 472.II.THE LABORORGANIZATIONS INVOLVEDThe C. I. O. and,the United Mine Workers of America, District 50 (hereincalled UMW) are labor organizations within the meaning of Section 2 (5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsDuring the period in question the Respondent had about 85 employees at itsBuffalo plant In this group there were some 55 women and 15 men employedin production and maintenance operations. In addition, the Respondent hadapproximately 15 men employed as truck drivers in its service department.Until the occurrence of the events out of which the instant proceedings arosethe production and maintenance employees were unorganized. In 1946 theInternational Brotherhood of Firemen and Oilers sought to represent them butlost an election conducted by the New York State Labor Relations Board (hereincalled State Board)'The truck drivers, on the other hand, have been repre-sented for over 13 years by Local 449, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, AFL.Throughout this periodthe Respondent and Local 449 have maintained contractual relations withoutincident.Prior to the initiation of the present proceeding no unfair labor prac-tice charges had ever been filed against the Respondent.During the summer of 1950 the Respondent engaged the management en-gineering firm of Stevenson, Jordan & Harrison to conduct a survey of thelaundry operations in the plant, make recommendations for the more effectiveutilization of the Respondent's personnel,,and put into effect an incentive plan.Representatives of this firm came to the Respondent's plant in July and lefton September 16.The organizational activity and the incidents out of which the charges in thiscase arose occurred late in the summer of 1950.On August 18 the Respondentdischarged Theresa Jenifer.The following day Jenifer contacted a representa-tive of the UMW and shortly thereafter this union initiated a campaign toorganize the production and maintenance employees.On about August 23,representatives of Dry Cleaners, Laundry and Linen Workers, AFL (hereincalled Dry Cleaners), appeared outside the Respondent's plant and distributedorganizational pamphlets to the employees. On August 24, Charles C McDonald,president of the Respondent, called a meeting of the employees at which hespoke to them on the current union campaign and asked them to compare theirwages and working conditions with those in organized laundries and to considerboth the advantages and disadvantages' of unionization.On August 25, theUMW filed with the State Board a representation petition asking that it bedesignated the majority representative of the Respondent's production and main-tenance employees.Four days later that agency notified the Respondent andthe Dry Cleaners of this action by the UMW. On September 1, the Respondentfiled a petition with the Third Regional Office of the National Board in a pro-ceeding designated Case No. 3-RM-54.On September 7, following a conferenceof the parties at the offices of the State Board, McDonald spoke to his employeesS The election was held pursuant to a consent agreement entered into between theRespondent and that union. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDagain.On this occasion he stated that two different unions claimed to repre-sent them,that the Respondent felt that any election to resolve the questionshould be handled by the National Board, that the UMW was opposed to this posi-tion, and that the entire problem was then before the State and National Boardsfor decision.'On September 13, the UMW notified McDonald-that unless it was grantedrecognition as the representative of the Respondent's employees a strike wouldbe called the following morning.McDonald refused this requestand later inthe day again spoke to the employees.In explaining the Respondent's position,the plant president, stated that the entire, recognition controversy should besettled by either the National or State Board without resort to strike action.He also told the employees that because of the dispute which had arisen plansto give the employees extra holiday pay were being delayed.He added, how-ever, that"when this matter is settled,union or no union you will be paid anextra day's pay for six legal holidays throughout the year plus your regularweekly wage."'The following morning the UMW placed a picket line aboutthe plant.At the outset of 'the strike most of the female employees re-mained away from their jobs and from 25 to 30 were in the picket line. Themale employees, on the other hand, reported for duty throughout the course ofthe strike.The plant remained open and many of the strikers returned towork within a few days after the picketing began.In order to keep operating,however, the Respondent hired a number of replacements. On September 21picketing was discontinued.According to Nicholas R. Patterson, field repre-sentative of the UMW, the strike- was "officially called off" on September 25.Of the 8 employees named in the complaint as having been discriminatorily re-fused reinstatement, 1 requested her former job on September 23 and the other7 made similar requests on September 25.At the outset of the hearing the General Counsel conceded that the strike hadneither been caused nor prolonged by unfair labor practices on the part of theRespondent''B. The dischargeof JeniferTheresa Jenifer began work for the Respondent in 1947 as a sorter in the soiledlinen department. In March 1950 she was, reclassified as a lead girl in that de-partment and from then until her discharge she had three girls working underhereOn August 18 she was discharged.With respect to the events preceding her dismissal Jenifer testified substan-tially as follows : For a number of days before August 18 she discussed withher coworkers the need for a union in the plant and that several told her theywere relying on her to get an organizational movement under way ; about 3days before her discharge she sought, without success, to contact by telephone arepresentative of the C. I. O. but had no contact with that organization there-after ; in the meantime, on various occasions while in the ladies' rest roomat the plant,she compiled a list of over a dozen employees who were interestedin organizing a union ; during the morning recess on August 18, when mosta on September 15 the Respondent and the Dry Cleaners entered into a consent electionagreement in Case No 3-RM-54, but on March 6, 1951, the Regional Director dismissed thepetition therein because of the pendency of the present unfair labor proceeding.8The General Counsel did not allege that McDonald exceeded the bounds of protected freespeech in any of the three talks delivered to the employees.7A contrary allegation set forth in the complaint was withdrawn at the hearing by theGeneral Counsel.eAlthoughJenifer was carried on the Respondent's personnel records as a "forelady," theparties stipulated that her duties and authority were not such as would give her a supervi-sory status within the meaning of the Act. THE OFFICEi TOWEL SUPPLY COMPANY, INCORPORATED459of the women employees were standing on the sidewalk outside the plant, HelenFinkelstein, one of her coworkers, chided Jenifer for not having accomplishedanything toward getting a union started and Jenifer replied that she was doingeverything she could ; and late that afternoon McDonald called her into hisoffice before closing time, told her he was discharging her and, during the courseof the conversation, stated "if we keep you around here with the talk you aretelling the girls, eventually the girls won't know what to do."It is clear that after her dismissal Jenifer became active in a drive to organizethe Respondent's plant.She testified, and in this Jenifer was corroborated byone other witness, Veda E. Brownson, that late on the afternoon of August 18,and after she had been discharged, she stationed herself at a point some distanceremoved from the plant and there, by soliciting the employees leaving the laundry,sought to obtain a list of those interested in a union. On the day followingher discharge, pursuant to the suggestion of an acquaintance that she contactthe UMW, Jenifer met Patterson, with whom she discussed the prospects for anorganizational campaign by his union.Thereafter, she took part in the drive formembers which the UMW initiated among the Respondent's employees.Whenthe strike began on September 14, she joined the employees on the picket line.On September 19, she filed a charge with the Board alleging that she had beendischarged on August 18 because of her membership in, and activities on behalfof, the UMW.The General Counsel alleged in the complaint that Jenifer was discharged inorder to discourage membership in the UMW or C. I. O. and because she hadjoined or assisted the UMW, the C. I. O , or engaged in other concerted activities.This was denied by the Respondent.McDonald testified that for some time priorto her discharge Jenifer had failed to cooperate with the efficiency engineers whowere doing time-studies in her department, and as a result, on August 18, whenSenn, his office manager, reported to him that during the recess period Jeniferhad expressed great dissatisfaction with the plant and her job 9 he decidedupon her dismissal.McDonald denied that at the time he had any knowledge ofJenifer's alleged sponsorship of a union movement.The undersigned is not convinced that prior to her discharge Jenifer engagedin any organizational efforts.Jenifer was not a persuasive witness and fromthe manner in which she testified and from her demeanor on the stand theundersigned is unable to accord any weight to her testimony on purported con-certed activities prior to her dismissal.The record is clear, and the GeneralCounsel concedes, that it was not until the day after her discharge that she firstmet with an organizer for the UMW. According to her own testimony, apartfrom having made an unsuccessful attempt to reach an agent of the C. I. O. bytelephone, she had not endeavored to contact any union representatives priorto August 19.Of course, "the 'concerted activities' protected by the Act are notlimited to cases where the employees are acting through unions or are otherwiseformally organized."Joanna Cotton Mills Company v. N. L. R. B.,176 F. 2d749 (C. A. 4);N. L. R. B. v. Phoenix Mutual Life Ins.Co., 163 F. 2d 963 (C. A. 7) ;N. L. R. B. v. Peter Cailler KohlerSwissChocolates Co., Inc.,130 F. 2d 503(C. A. 2) ;Root-Carlin, Inc.,92 NLRB 1313. Consequently any efforts whichJenifer put forth merely to lay the ground work for an organizational campaignwere clearly protected under the Act.Several other employees, Adeline Ratusny,Veda Brownson, and Adeline Ciszak, testified that during the morning recess onAugust 18, Jenifer and Finkelstein discussed various sources of employee dis-According to McDonald,his office manager told him that Jenifer had stated duringthe recess:"This is a hell of a placeto work.Theyexpect one girl to do the work offive and a girl doesn't even get time to go to the ladies' room." 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfaction, in particular the work of the time-study personnel, and concludedthat a union was needed at the plant. But apartfromthis there was no othercorroboration for Jenifer's testimony as to her predischarge organizationalefforts.The Respondent denied having any knowledge of Jenifer's desires or plansto organize -the employees and McDonald, who testified in this connection, im-pressed the Trial Examiner as an honest and straightforward witness. Thisconclusion is based upon his demeanor and forthrightness on cross-examinationas well as direct examination and his cooperation with the General Counselthroughout an extended cross-examination.As noted above, the undersignedfound Jenifer an unreliable witness.For this reason he is not convinced thatshe engaged inanyconcerted activities prior.to the morning recess on August 18and it is his conclusion that before that date the Respondent was unawareof any efforts on Jenifer's part to promote the organization of its employees.On the other hand, McDonald may have learned on that day when Senn reportedthe remark to which McDonald took exception that Jenifer and the other em-ployees, in discussing their mutual dislike for efficiency engineers, had broachedthe subject of unionization.Since the conversation in which Jenifer and hercoworkers participated on this occasion dealt, in part, with the need for a unionin the plant, in this respect, at least, it represented "concerted activity."WhenJenifer was discharged later that day, McDonald's explanation for this action,by itself, would be rather implausible if Jenifer had become prominent in amove to organize the plant and if there were present a background of antiunionhostility on the part of the Respondent.Here, however, neither of these factorswas present.Furthermore,McDonald's testimony with regard to Jenifer'santipathy toward the time-study engineers was borne out by her own testimonyon the subject.Accordingly, it does not seem unlikely that this attitude on thepart of a lead girl, from whom the Respondent might have expected a higherdegree of cooperation and assistance than from the rank-and-file employees, andher expressed dissatisfaction with the plant, in fact, provoked McDonald todischarge her, rather than any remarks she may have made at the morningrecess on the subject of unionization.Whether this was "A good reason, a poorreason or no reason at all" is immaterial "so long as the provisions of the Actare not violated."Budd Mfg. Co. v. N. L. R. B.,138 F. 2d 86, 90 (C. A. 3), cert.den. 321 U. S. 773.Consequently, although the issue is not free from doubt, theundersigned concludes and finds that on the record presented here a preponder-ance of the evidence does not support the allegation that Jenifer was dischargedin violation of Section 8 (a) (3) and (1) of the Act.C. The issues with respect to the Respondent's failure to reemploy the eightalleged discriminatees subsequent to the strike; conclusions with respecttheretoSince the work stoppage which began on September 14 was neither caused norprolonged by any unfair labor practices on the part of the Respondent it mustbe considered an economic strike.During its course the Respondent kept theplant in operation and hired a number of new employees.McDonald crediblytestified, without contradiction, that the replacements were hired as regular em-ployees on a permanent basis.On September 23, Adeline Ratusny, and on Sep-tember 25, Eleanor G. Brown, Veda E. Brownson, Adeline Ciszak, Anna Cyran-kowska, Helen Gasiewicz, Clara Lacombe, and Lorraine Wild, all striking-em-ployees, applied for their former jobs and were informed by the Respondent thatthey had been replaced. In an economic strike the employer has a "right toprotect and continue his business by supplying places left vacant by strikers ;and he is not bound to discharge those hired to fill the places of strikers, upon THE OFFICE, TOWEL SUPPLY COMPANY, INCORPORATED461the election of the latter to resume their employment, in order to create placesfor them."N. L. R. B. v. Mackay Radio & Telegraph Co.,304 U. S. 333, 345-346.Consequently, the immediate issue to be determined is whether the positionsformerly held by these eight strikers had been filled during the period theyremained away from work. The five departments in which they were employedprior to the strike will now be considered.1.Linen seamstress departmentPrior to the strike three girls, Helen Gasiewicz, Eleanor Brown, and BarbaraKolb, worked as seamstresses in this department.The first two joined in thestrike but Kolb appears to have been one of the few employees who did not. OnSeptember 25 when Gasiewicz and Brown sought reemployment, McDonald toldthem that he had no work available 1o In explanation of the Respondent's refusalto take back these two employees, McDonald credibly testified that in their reportthe efficiency engineers " recommended that the Respondent employ only onelinen seamstress, that this recommendation was adopted, and that since the strikethe Respondent has had only Kolb as the one employee in this department. In.the light of the foregoing the undersigned concludes that at the time of theirapplication for reemployment on September 25 the jobs formerly held by Gasie-wicz and Brown were no longer in existence.2.Route girl departmentBefore the strike Anna Cyrankowska and five other girls were employed in thisdepartment.Cyrankowska joined in the strike and on September 25 sought reem-ployment. In an interview with her on that date McDonald told her that she hadbeen replaced."From the record it appears that during the month of Septemberthe route girl department had the following composition :Employees before strikeEmployeesafter strikeFirst day worked afterbeing hired or re-employedJane WojcikEmma DurshordweElsie KiblerEmma DurshordweElsie KiblerSeptember15Mary Dorothy MurrayMary Dorothy Murray18Jean Dio19Natalie GalusNatalie Galus22Geraldine Lukowski25Emily Przewleckly25Anna CyrankowskaTotal6'Never on strike.7McDonald credibly testified that both Lukowski and Przewleckly, the twoemployees listed above as having reported for work on and after September 25,had been hired the preceding week. As to ' Lukowski, McDonald further tes-tified that she was a minor and due to her age could not be put to work]UBrown testified that at the time McDonald told her that her job hadbeen filled,he also told her that if he needed a girl "he would either send me a card or send a driverforme."McDonald denied making any such commitment.His denial is credited.Oasiewiez, who impressed the undersigned as a sincere and credible witness, did nottestify as to McDonald's having made any such promise in his conversation with her." The management engineering firm completed its work at the plant on September 16.12Cyrankowska's further testimony that on this occasion McDonald told her that "ifhe needed me he would send for me"was denied by McDonald.His denial is credited. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil September 25 when the necessary work permit was obtained for herfrom the local authorities.From these facts it is apparent, and the undersignedends, that on September 25 when Cyrankowska applied for reemployment therewere no vacancies in the route girl department.3.Press departmentCiszak and Wild were employed in this department before the strike. OnSeptember 25 when they asked McDonald to take them back he told themthat their jobs had already been filled and that there was no work available."During the month of September, the press department had the followingpersonnel:(1)Employees beforestrike(2)Employees after strike(3)First dayworked afterbeing hired or re-employedPearlina JohnstonAlfAAlf*AnneJean PiatekEmily DychowskinneJean Piatek *Emily DychowskiSeptember 15Helen FinkelsteinGrace MillerHelen FinkelsteinGrace Miller`I15II15Louise ButlerII20Wilhelmina WitkopWilhelmina WitkopII21FlorenceWhitson21Earline CarterII21Johnnie Craninii21Susanne MachajewskiII21Jessie KeenonJessie KeenonOn vacation, weekDora MatthewsDora Matthewsof September 25September 25Lurline McClainLurline McClain'C25Elvana StatonElvana Staton25Frances GwerskiFrances Gwerskiif26Pauline SmolarekPauline Smolareku26Jeannette EppsJeannette EppsII27Adeline CiszakLorraineWildTotal16*Neveron strike.18McDonald testified'that no one was hired during the week of September 25,but that several who were hired the preceding week did not report for severaldays because they were not needed immediately.During the strike the Re-spondent had been compelled to contract with competitors to do much of itswork.According to McDonald, when the picket line was withdrawn on September21, several days elasped before the plant operations could be returned to normal,-due to the Respondent's inability to break off -all such contractual arrangementsat once.As a consequence of this, McDonald stated that several of the strikerswho sought work immediately after September 21 were told they could havetheir old jobs but that they need not report for work until various dgtesfixed in the following week.McDonald testified -that all of those listed in}eWild also testified that in her conversation with McDonald on this day, he told her"if he needed me he would call me." This was denied by McDonald.His denial iscredited.Ciszak, who spoke to McDonald the same day,-did not claim that he made anyI)ronidse to contact her in the event a vacancy arose. THE OFFICE TOWEL SUPPLY COMPANY, INCORPORATED463column (2), above, who came to work on and after September 25, had askedfor reemployment at various times during the preceding week, that he hadpromised these employees that they could return, and that as a result whenCiszak and Wild contacted him for the first time on September 25 he alreadyhad a full complement for the press department. It is significant that thosewho came to work in the department during the week of September 25 hadparticipated in concerted activities to the same degree as both Ciszak andWild.Keenon, Matthews, McClain, and Staton were out on strike and Ciszaktestified that Smolarek, Gwerski, and Epps had been on the picket line withher.SinceMcDonald's testimony in regard to this department was uncon-tradicted and, further, impressed the Trial Examiner as being credible, itwill be accepted.Accordingly, on the foregoing facts the undersigned concludes.and finds that at the time Ciszak and Wild sought reemployment their formerjobs had been filled.4. Ironing departmentPrior to September 14, Lacombe was employed in this department.On thatdate she joined the strikers and participated in the picketing.On September25, she returned to the plant and asked for her old job.McDonald told herthat she had been replaced" From the record, it appears that during themonth of September the following were employed in the ironing department :FirstdayworkedEmployees before strikeEmyees after strikeafter betny hired orreemployedStella BlodzinskiJane BujnickiFlorence DrdulMGaryreenBernadine IwinskiGenevieve WazAlice CoraCecilia Seltz-lice Cora*Cecilia Seltzeptember 15Jean BadgettMildred HawkinsJean BadgettMildred HawkinsIt18II18Rosalind Bianchinoit19Norma PiatekNorma Piatekit19Edna Piscitelloit19Mary Pezzinott19Alice Babicztt20Mary Braymillerit20Lorraine IgnatowskaIt21'Shirley FayShirley Faytt25Frances GoldaFrances Goldatt25Agnes WojchichowskiAgnes Wojchichowskiit25Mary RomankoMary Romankott26Hattie KruczynskiHattie Kruczynskitt27Bertha SurdyBertha Surdytt27Clara LacombeTotal18'Neveron strike.171'Lacombe testified that the plant president told her at this time that "if he neededme he would call me." McDonald denied that he ever gave her any such assurance.Lacombe's account of this conversation was not convincing to the Trial Examiner.Ac-cordingly, McDonald's testimony in this connection is credited. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcDonald credibly testified that the management engineering firm, in its re-port, recommended that the work in this department could be handled moreefficientlywith only 16 employees. Consequently, the number of permanentemployees was reduced from 18- to that level "By reference to the chart above it will be seen that on September 25, 26, and27, Fay, Golda, Wojchichowski,' Romanko, Kruczynski, and Surdy came back to,work.According to McDonald, all had asked for reemployment during thepreceding week and had been promised their former jobs. If McDonald'stestimony is accepted then one must conclude that when Lacombe applied onSeptember 25 there were no vacancies. In weighing the allegation that La-combe was discriminated against for her concerted activities it is noteworthythat according to her own testimony Golda was among the strikers and Fay,Wojchichowski, Romanko, Kruczynski, and Surdy had been with Lacombe onthe picket line. In the light of these facts, and McDonald's testimony, theundersigned concludes and finds that Lacombe was not reemployed on Sep-tember 25 because there were no vacancies in the ironing department and notbecause of any desire to discriminate against her for participating in thestrike.5.LaundryseamstressdepartmentPrior to the strike Bronson and Ratusny worked as seamstresses in the.laundry.Ratusny testified that on September 23 she telephoned Duerr,superintendent of the laundry, to ask whether she could return to work, andthat he told her, "No, because you had no business in the picket line."Ac-cording to Ratusny, Duerr added, "What do you want to do? Get theseracketeers in here and help them run this place?" and concluded the conversa-tion with the remark that Ratusny's reemployment was out of his hands andup to McDonald. Ratusny testified that she then called McDonald and thathe told her, "Adeline, you don't know how much you have hurt me throughthe strike," and that when asked about her job he said, "Well, we have anothergirl in your place. If this girl don't pan out I will call for you."Duerr didnot take the stand but McDonald denied the accuracy of Ratusny's testimonyas to her, conversation with him almost in its entirety.According to McDon-ald his only response to her request at the time she telephoned was "Well, Iam sorry, Adeline, but you have been replaced." Ratusny was not a per-suasive witness, and in the opinion of the undersigned lacking in candor.16Ashas been noted above, McDonald impressed the Trial Examiner as a crediblewitness.Consequently,McDonald's testimony as to this conversation is ac-cepted as the more accurate version. Brownson returned to the plant onSeptember 25. In an interview that morning, McDonald told her that her job,had been filled."35Wojchichowski who came back to the plant on September 25 worked only 1 day.Uponher departure the number of employees in this department was down to 16.39 Because of this lack of confidence in Ratusny's credibility the undersigned is likewiseunable to accord any weight to her testimony an the purported conversation with Duerr.37Brownson testified that McDonald also told her that "if he needed me he would callme."McDonald denied that he made any such promiseBrownson's manner on thewitness stand was neither candid nor convincingConsequently,McDonald's denial iscredited THE OFFICE TOWEL SUPPLY COMPANY, INCORPORATED465The record discloses the following as to the personnel in the laundry seam-stress department:Employees before strikeEmployees after strikeFirst day worked after beinghired or reemployedSophie IwinskiIda DavisSeptember 21Anna Varga1121Kathleen Hunter22Stella NowatkaStella Nowatka22Francis RosinskiFrancis RosinskiIt25Veda BrownsonAdeline RatusnyTotal55McDonald testified that subsequent to the withdrawal of the picket line andbefore September 25 the Respondent acquired a full complement of employees,that no one was hired on September 25, and that the old employees who cameback to work for the first time on that day had been promised their formerjobs during the preceding week and after the cessation of the picketing. Sep-tember 25 was Rosinski's first day of work after the strike.Brown testifiedthat at the time she, Brownson, Wild, and Lacombe went to the plant onthat morning Rosinski was with them. Other than stating that Rosinski ac-companied them into the plant, however, nothing further, such as whether shealso asked McDonald for reemployment on that occasion or went to work pur-suant to a previous arrangement, appears in Brown's testimony. Since thereisno clear evidence as to when Rosinski was promised reemployment, it isimpossible to determine the precise time on September 25 or prior thereto thatthe prestrike complement of five laundry seamstresses was reached.However,ifMcDonald's testimony is accepted it is plain that on September 25 whenBrownson applied, her job had been filled.As for Ratusny, although McDonaldtestified that he told her on September 23 that another person had her job, at thehearing he could not recall which employee had replaced her. On the otherhand, the record does not bear out the allegation that at the time Ratusny soughtreinstatement, the Respondent discriminated against her for having gone onstrike.At the very most there could not have been more than one job open onSeptember 23, for prior to that date three replacements had been hired andNowatka had returned.Apart from having been on strike and having partici-pated in the picketing, neither Ratusny nor Brownson had engaged in any other,significant union activities nor had they done anything which would distinguishthem from all the rest of the employees who had joined in the UMW strike.Both testified that Nowatka and Rosinski were on strike with them and,according to Brownson, -both Nowatka and Rosinski were on the picket line.Onthe record here there seems no basis for concluding that Rosinski was givenpreferment for the one remaining job in order to penalize either Ratusnyor Brownson for their participation in the strike.Consequently, the under-signed accepts as credible McDonald's testimony that Ratusny had been replacedbefore she called on September 23, and that there was no vacancy in the laundryseamstress department when she applied on that day, or for Brownson when thelatter came to the plant on September 25.Concluding FindingsFrom the facts set forth above it is the conclusion of the undersigned thatby the time the eight employees named in the complaint sought reemployment 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Respondent their jobs had already been filled.A further questionremains, however, with respect to whether the Respondent discriminated againstthis same group in not hiring them for vacancies which arose in the monthsthereafter.The General Counsel presented evidence that six new employeeswere hired in October," three in November, and one in December, and further,that on November 21, the Respondent advertised in a Buffalo newspaper foremployees in the ironing department.However, no evidence was presentedwhich would indicate that the vacancies arising in the 3 months subsequentto the strike were unusual in number or caused by any factor other thannormal turnover.McDonald conceded that he never asked any of the eightemployees in question to come back even though some of them could have filledcertain of the jobs which became available in the 3-month period following thestrike.The General Counsel argued that in the normal course of events theRespondent would have rehired at least some of these employees and that it didnot do so only because it had determined never to reinstate any of them becauseof their participation in the strike.The Respondent denied that its treatmentof the members of this group differed in any manner from that customarilyafforded all former employees.McDonald credibly testified that the Companyhad no settled practice for filling vacancies, that no reemployment lists of anykind were ever kept, and that when an opening arose the matter of a replace-ment was left entirely to the department head involved.He further testifiedthat he informed the department heads that this group of eight people would beavailable for employment and he denied that he ever instructed any supervisorypersonnel to pass them over in filling vacancies.Once it appears that economic strikers have been replaced before they makeapplication for reemployment an employer is not obligated to provide furtherjob opportunities for them.Of course, he is not free, in filling vacancies thatarise thereafter, to place strikers in a special category because of their protectedconcerted activity so as to discriminate in favor of other job applicants, normay he deny them any consideration that he would customarily give to formeremployees.Normally, it would seem that a plant management would prefer tohave experienced former employees rather than new and untried personnel.Therecord here, however, does not bear out the General Counsel's contention thatbut for their concerted activities these eight employees would have been recalledat least to fill some of the openings which became available in the 3-monthperiod subsequent to the strike.Although occasionally the Respondent hadrecalled laid-off employees it is clear that the Company had no establishedprocedure for recall of former employees on a seniority basis or otherwise.As has been found above, at the time these eight employees applied to McDonaldin September he gave them no assurance that they would be hired as workbecame available.And after September 25 none of them ever again appliedfor work at the Respondent's plant.18 Furthermore, there is nothing in therecord which would indicate that the members of this group were any moreprominent in union activities during the strike than any of the other strikerswho were reemployed prior to September 25 or that the Respondent at any timemanifested a fixed resolve to penalize them for their support of the UMWduring this period.Consequently, the undersigned concludes and finds thatthere is not a preponderance of evidence in the record in this case to supportthe allegation that the Respondent discriminatorily refused to consider Brown,Brownson, Ciszak, Cyrankowska, Gasiewicz, Lacombe, Ratusny, and Wild, forvacancies which arose in the months subsequent to the strike.18 One of this number, however, worked only 3 days.19None ofthemtestified to having seen theRespondent's "Help wanted"advertisementwhich appearedin the Buffalo paperson November 21. KEESHINPOULTRY COMPANY467D. The alleged interference, restraint, and coercionThe complaint alleged that the Respondent had "threatened and warnedits employees to refrain from assisting, supporting, becoming members of, orremaining members of the UMW." 20 The General Counsel conceded that thisallegation was based largely upon the evidence relating to the discharge of Jeniferand the refusal to reinstate the eight other employees named in the complaint.In view of the findings and conclusions set forth above, however, the under-signed concludes and finds on the record herein that the Respondent did notinterferewith, restrain, or coerce its employees in violation of the rightsguaranteed in Section 7 of the Act.Upon the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1.The Respondent, The Office Towel Supply Company, Incorporated, is en-gaged in commerce, within the meaning of Section 2 (6) and (7) of the Act.2.The C. I. O. and the UMW are labor organizations within the meaning ofSection 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices as alleged in.the complaint, within the meaning of Section 8 (a) (1) and (3) of the Act.RecommendationsUpon the basis of the foregoing findings of fact and conclusions of law, the-undersigned recommends that the complaint be dismissed in its entirety.R0At the hearing, the undersigned granted a motion by the General Counsel to deletefrom the complaint an allegation that the Respondent had "coerced, persuaded and solicitedemployees individually to return to work and abandon their concerted activities and desertthe UMW."KEESHINPOULTRYCOMPANYandAMALGAMATED MEATCUTTERS AND-BUTCHERWORKMEN OF NORTH AMERICA,AFL.CasesNos.32-CA-156 and 32-RC-299.December 12, 1951Decision,Direction and OrderOn June 8, 1951, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled consolidated proceedings, find-ing that the Respondent had engaged in and was engaging in certainunfair labor practices in violation of the Act, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other alleged unfair labor practices, and recommendeddismissal of this allegation of the complaint.The Trial Examinerrecommended, further, that the challenge to the ballot of Charles P_Herd be overruled and his ballot opened and counted, and that,if the Union did not thereafter withdraw its objections to the electionheld on December 6, 1950, among the Respondent's employees,97 NLRB No. 70.